



COURT OF APPEAL FOR ONTARIO

CITATION: Ontario (Attorney General) v. Lochner, 2018 ONCA
    910

DATE: 20181114

DOCKET: C65386

Feldman, Roberts and Fairburn J.A.

BETWEEN

Ontario (Attorney General)

Respondent

and

Lina Lochner and Silvano Lochner

Appellants

Silvano Lochner, acting in person

Hannah Freeman, for the respondent

Heard: November 5 and 6, 2018

On appeal from the
    order of Justice Anne M. Molloy of the Superior Court of Justice, dated May 14,
    2018, with reasons reported at 2018 ONSC 2994.

REASONS FOR DECISION

[1]

Silvano Lochner and his mother, Lina Lochner, appeal
    from the dismissal of an application for
mandamus
before Molloy J. That application arose from a Justice of the
    Peaces refusal to issue process arising from a private information. Molloy J. found
    that the Justice of the Peace had acted within her jurisdiction and did not
    deny the appellants natural justice.

[2]

On the last occasion this appeal was scheduled
    to be argued, the appeal could not go ahead because Mrs. Lochner was said to be
    in ill health. The appeal was rescheduled for hearing on November 5, 2018.

[3]

On that date, another adjournment was requested
    because Mrs. Lochner, who was present in court with an Italian interpreter, was
    again said to be in ill health.

[4]

The court agreed to adjourn the matter to the
    following morning at 9:30 a.m. The court endorsed the record that, absent a
    medical note explaining Mrs. Lochners condition and why she could not be
    present for her appeal, the matter would go ahead at that time.

[5]

On November 6, 2018, Mr. Lochner attended court in
    his mothers absence. He had a medical note saying that until November 14,
    2018, Mrs. Lochner should avoid court/will be unable to attend due to her
    medical condition as she has been developing severe anxiety and panic attacks.
    Mr. Lochner asked for the appeal to be adjourned to December.

[6]

Crown counsel asked that the matter be converted
    to an in writing appeal.

[7]

Mr. Lochner argued that the matter not be
    converted to an in writing appeal. Although he first said that his mother
    wanted to make submissions, he later proposed that he make submissions on her
    behalf in December.

[8]

We are prepared to give Mr. Lochner one last
    chance to present his case through oral submissions. The appeal is scheduled to
    be heard on December 10, 2018 at 10:00 a.m. The matter will be marked
    peremptory, meaning that it will go ahead on that date. Mr. Lochner will have
    10 minutes to make oral submissions and the Crown will have 5 minutes to
    respond. If Mr. Lochner wishes to reply to the Crowns submissions, he will
    have to reserve some of his 10 minutes for that purpose.

[9]

Mr. Lochner says that he will appear for both
    Mrs. Lochner and himself. It appears that Mrs. Lochner finds court too
    stressful. She is not required to attend, but her appeal is also marked
    peremptory for that date.

K. Feldman J.A.
L.B. Roberts J.A.
Fairburn J.A.


